Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 11/22/2021.
Claim 1 has been canceled.	
Claims 2-21 have been added.
Claims 2-21 are pending.

Priority
2.	This application is a Continuation of 16/262,796 (Patent US 11,157,564), which was filed on 01/30/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 01/24/2022 and 10/21/2021 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3, 8-10 and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Busey et al (US 20170364593) in view of Tijssen et al (US 20170242913). 
Claim 2:
	Busey suggests a method comprising: receiving string data entered via a user interface [Par 34-35 and 46 (a user enters a natural language query)]; determining a sequence of tokens representative of the string data, wherein determining the sequence of tokens includes applying natural language processing to the string data [Par 37-39 and 46 (Semantic analysis of input queries)]; generating a first database query in accordance with the sequence of tokens [Par 37-39 (Query analysis and query answering)]; presenting, via the user interface, respective text representations for tokens in the sequence of tokens [Par 42-43 and 45 (Displaying data for further selection)]; receiving feedback data related to the sequence of tokens via the user interface [Par 42-43 and 45 (Feedback reception)]; modifying a token of the sequence of tokens based on the feedback data to obtain a modified sequence of tokens [Par 42-43 and 45 (Interactive query response system)]; generating a second database query based on the modified sequence of tokens [Par 42-43 and 45 (Interactive query response system)]; obtaining results data from the database responsive to execution of the second database query by the database; and outputting data based on the results data for presentation in the user interface [Par 42-43 and 45 (Interactive query response system)].
	Although Busey sufficiently discloses providing interactive query GUI the Examiner nevertheless introduces Tijssen for further clarification [Tijssen: Fig 1A-1G, Fig 2-3 and par 20-21].
Both references (Busey and Tijssen) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Busey and Tijssen before him/her, to modify the system of Busey  with the teaching of Tijssen in order to provide interactive query feedback GUI [Tijssen: Fig 1A-1G, Fig 2-3 and par 20-21].
Claim 3:
	The combined teachings of Busey and Tijssen suggest where in the feedback data includes a selection, which was made using a menu of the user interface, of a token from a list of suggested alternatives for a token of the sequence of tokens [Busey: Par 64].
Claim 8:
	The combined teachings of Busey and Tijssen suggest dentifying a current set of context features for the first database query, wherein the current set of context features includes words from the string data and tokens from the sequence of tokens; selecting a first inference record from an inference store based on comparison of the current set of context features to context features of inference records in the inference store; and modifying the sequence of tokens using a resolution of the first inference record to obtain an inferred database query, wherein the resolution includes one or more tokens of a structured query language implemented by the database , and wherein the second database query is based on the inferred database query [Busey: Par 42-43 and 45 (Interactive query response system)]. 
Claim 9:
	The combined teachings of Busey and Tijssen suggest wherein the first inference record includes a confidence score and the first inference record is selected based on the confidence score [Busey: Par 42-43 and 45 (interactive query analysis)].
Claim 10:
	The combined teachings of Busey and Tijssen suggest wherein the current set of context features include part-of-speech tags for words of the string data, and comprising: comparing the part-of-speech tags of the current set of context features to part-of-speech tags of inference records in the inference store, wherein the first inference record is selected based on a match of part-of-speech tags of the first inference record to the part-of-speech tags of the current set of context features [Busey: Par 42-43 and 45 (Interactive query analysis)].
Claim 15:
	The combined teachings of Busey and Tijssen suggest checking whether the sequence of tokens satisfies a collection of token constraints of a pattern, wherein the pattern includes the collection of token constraints, a rewrite rule that maps one or more input tokens to a sequence of output tokens, and a ranking score adjustment that can be applied to a ranking score for a candidate database query; and responsive to the collection of token constraints satisfying the pattern, modifying the first database query using the rewrite rule of the pattern, and adjusting a ranking score of the first database query based on the ranking score adjustment of the pattern; and selecting, based on the adjusted ranking score, the second database query from a set of candidate database queries [Busey: Par 42-43 and 45 (Interactive query analysis)].
Claims 16-17:
Claims 16-17 are essentially the same as claims 2-3 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 18:
Claim 18 essentially the same as claim 8 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 essentially the same as claim 5 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 20:
Claim 20 essentially the same as claim 10 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 21:
Claim 21 essentially the same as claim 2 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.



Allowable Subject Matter
6.	Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/01/2022

/HUNG D LE/Primary Examiner, Art Unit 2161